     Case: 4:18-cv-00254-DMB-JMV Doc #: 64 Filed: 04/29/20 1 of 1 PageID #: 1037


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION


VERONICA MILLER, ET AL.                                                                        PLAINTIFFS

V.                                                               CAUSE NO. 4:18CV00254-DMB-JMV

CITY OF LELAND, ET AL.                                                                    DEFENDANTS


                              ORDER EXTENDING CMO DEADLINES

     Consistent with the District Judge’s Notice [63] resetting trial for June 28, 2021, the

following deadlines now control:

     Plaintiffs’ designation of experts due       8/25/20

     Defendants’ designation of experts due       9/25/20

     Discovery Deadline                           11/25/20

     Daubert Motions deadline                     12/9/20

     Dispositive Motions deadline                 1/8/21

        SO ORDERED this, the 29th day of April, 2020.


                                                            /s/ Jane M. Virden
                                                            U. S. Magistrate Judge
